Case 19-02134-GLT         Doc 358       Filed 06/23/20 Entered 06/23/20 10:26:22         Desc Main
                                       Document     Page 1 of 35


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   In re:
                                                                    Case No. 18-24070-GLT
   OneJet, Inc.                                                   Judge Gregory L. Taddonio
                              Debtor
                                                                         Chapter 7
   Woody Partners, et al.,

                              Plaintiffs,                     Related to Doc. Nos. 216 and 345
   v.

   Matthew R. Maguire, Estate of Patrick J.
   Maguire, Boustead Securities, LLC, Melvin
   Pirchesky, Robert Campbell, Robert Lewis and
   David Minnotte,
                                                                Adv. Proc. No.: 19-02134-GLT
                              Defendants.


              ANSWER OF MATTHEW R. MAGUIRE TO AMENDED COMPLAINT

         NOW COMES Matthew R. Maguire, by and through his counsel, Post & Schell, P.C.,

 and files this Answer to Amended Complaint and in response thereto states as follows:

            1.    Admitted.

         2.       Admitted.

         3.       Admitted.

         4.       Admitted.

         5.       Admitted.

         6.       Admitted.

         7.       Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 7 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.




 20474445v1
Case 19-02134-GLT         Doc 358    Filed 06/23/20 Entered 06/23/20 10:26:22            Desc Main
                                    Document     Page 2 of 35


         8.     Admitted and Denied. It is admitted that Defendant Matthew R. Maguire is an

 adult individual. It is denied that he has an address of 1909 Waterfront Place, #512, Pittsburgh,

 Pennsylvania 15222.

         9.     Admitted with clarification. By way of further answer thereto, Patrick J. Maguire

 died on December 21, 2019 and, pursuant to this Court’s Order dated May 11, 2020 and

 docketed to Document Number 342, his estate has been substituted for the decedent.

         10.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 10 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         11.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 11 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         12.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 12 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial. By way of further answer

 thereto, Defendant Robert Campbell has been dismissed from this matter pursuant to this Court’s

 Order dated May 22, 2020 and docketed to Document Number 345.

         13.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 13 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         14.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 14 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial. By way of further answer



                                                  2
 20474445v1
Case 19-02134-GLT           Doc 358    Filed 06/23/20 Entered 06/23/20 10:26:22               Desc Main
                                      Document     Page 3 of 35


 thereto, Defendant David Minnotte has been dismissed from this matter pursuant to this Court’s

 Order dated May 22, 2020 and docketed to Document Number 345.

          15.      Admitted with clarification. By way of further answer thereto, Defendant

 Matthew R. Maguire has consented to the jurisdiction of this Court.

          16.      Admitted in part. It is admitted only that venue of this action is appropriate in the

 Western District of Pennsylvania. Defendant is without knowledge or information sufficient to

 form a belief as to the truth of the remainder of the averments contained in Paragraph 16 of the

 Amended Complaint and, therefore, denies the same and demands strict proof thereof at time of

 trial.

          17.      Admitted with clarifications. It is admitted that OneJet, Inc. is a California

 corporation formed in 2007 by Defendant Matthew R. Maguire and Defendant Patrick J.

 Maguire.       It is further admitted that the company was originally named PrimAir, Inc., that

 Defendant Patrick J. Maguire was listed as the registered corporate agent, and that the name was

 changed to OneJet, Inc. in 2014.        Defendant Matthew R. Maguire is without knowledge or

 information sufficient to form a belief as to the truth of the remainder of the averments contained

 in Paragraph 17 of the Amended Complaint and, therefore, denies the same and demands strict

 proof thereof at time of trial

          18.      Admitted with clarification. By way of further answer thereto, OneJet, Inc. is no

 longer in operation.

          19.      Admitted with clarification. It is admitted that one aspect of OneJet, Inc.’s plan

 was to seek to capitalize on the elimination of non-stop jet service between certain mid-sized

 cities caused by the consolidation of major airlines.

          20.      Admitted.



                                                     3
 20474445v1
Case 19-02134-GLT        Doc 358     Filed 06/23/20 Entered 06/23/20 10:26:22           Desc Main
                                    Document     Page 4 of 35


         21.    Admitted.

         22.    Admitted.

         23.    Admitted.

         24.    Admitted and Denied.       It is admitted that application was submitted to the

 Commonwealth of Pennsylvania, Department of Community and Economic Development by

 OneJet, Inc. for a low interest loan. It is denied that Defendants Matthew R. Maguire or Patrick

 J. Maguire submitted the application. The application is a document which speaks for itself and

 as to which no response is required. To the extent that the averments contained in Paragraph 24

 of the Amended Complaint purport to characterize the contents of the application, they are

 denied. Defendant is without knowledge or information sufficient to form a belief as to the truth

 of the remainder of the averments contained in Paragraph 24 of the Amended Complaint and,

 therefore, denies the same and demands strict proof thereof at time of trial

         25.    Admitted and Denied. It is admitted that the application was approved and that

 on May 12, 2016, OneJet, Inc. entered into a Loan Agreement with the Pennsylvania DCED. It

 is denied that it was “the Maguires’ application.”

         26.    The Loan Agreement is a document which speaks for itself and as to which no

 response is required. To the extent that the averments contained in Paragraph 26 of the

 Amended Complaint purport to characterize the contents of the document or are otherwise

 deemed factual, they are denied.

         27.    The Loan Agreement is a document which speaks for itself and as to which no

 response is required. To the extent that the averments contained in Paragraph 27 of the

 Amended Complaint purport to characterize the contents of the document or are otherwise

 deemed factual, they are denied.



                                                  4
 20474445vl
Case 19-02134-GLT        Doc 358     Filed 06/23/20 Entered 06/23/20 10:26:22           Desc Main
                                    Document     Page 5 of 35


         28.    Admitted and Denied. It is admitted that Patrick J. Maguire provided a limited

 guaranty to DCED. It is denied that he guaranteed repayment of the entire DCED loan.

         29.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 29 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         30.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 30 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         31.    The Airport Operations Agreement and Terminal Lease is a document which

 speaks for itself and as to which no response is required. To the extent that the averments

 contained in Paragraph 31 of the Amended Complaint purport to characterize the contents of the

 document or are otherwise deemed factual, they are denied.

         32.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 32 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         33.    The Economic Development Distribution Program Agreement is a document

 which speaks for itself and as to which no response is required. To the extent that the averments

 contained in Paragraph 33 of the Amended Complaint purport to characterize the contents of the

 document or are otherwise deemed factual, they are denied.

         34.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 34 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.




                                                  5
 20474445v1
Case 19-02134-GLT        Doc 358     Filed 06/23/20 Entered 06/23/20 10:26:22             Desc Main
                                    Document     Page 6 of 35


          35.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 35 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

          36.   Admitted and Denied.       It is denied that OneJet, Inc. secured a low interest

 economic development loan from the Allegheny County Regional Development Authority, but

 admitted that a loan was obtained from the Redevelopment Authority of Allegheny County.

 Defendant is without knowledge or information sufficient to form a belief as to the truth of the

 remainder of the averments contained in Paragraph 36 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

          37.   Admitted and Denied. It is denied that Defendant Patrick J. Maguire provided a

 guaranty to the Allegheny County Regional Development Authority on behalf of OneJet, Inc.,

 but admitted that Defendant Patrick J. Maguire provided a limited guaranty to the RAAC. It is

 denied that Defendant Patrick J. Maguire guaranteed repayment of the entire RAAC loan. By

 way of further answer thereto, Defendant is without knowledge or information sufficient to form

 a belief as to the truth of the remainder of the averments contained in Paragraph 37 of the

 Amended Complaint and, therefore, denies the same and demands strict proof thereof at time of

 trial.

          38.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 38 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

          39.   Admitted and Denied. It is admitted that certain Plaintiffs were spoken to by

 Defendant Matthew R. Maguire regarding OneJet, Inc. Defendant is without knowledge or

 information sufficient to form a belief as to the truth of the remainder of the averments contained



                                                  6
 20474445v1
Case 19-02134-GLT          Doc 358    Filed 06/23/20 Entered 06/23/20 10:26:22           Desc Main
                                     Document     Page 7 of 35


 in Paragraph 39 of the Amended Complaint and, therefore, denies the same and demands strict

 proof thereof at time of trial.

         40.     Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 40 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial. By way of further answer

 thereto, the averments contained in Paragraph 40 of the Amended Complaint represent

 conclusions of law to which no response is required.         To the extent such averments are

 considered factual, they are denied.

         41.     Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 41 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial. To the extent Paragraph 41 of

 the Amended Complaint references documents, those documents speak for themselves and no

 response is required.     To the extent that the averments contained in Paragraph 41 of the

 Amended Complaint purport to characterize the contents of those documents or are otherwise

 deemed factual, they are denied.

         42.     Denied. By way of further answer thereto, Defendant Matthew R. Maguire did

 not solicit investments in OneJet, Inc. from the public, but only from accredited investors, and

 then only in limited instances. Defendant Patrick J. Maguire made no solicitations of any type to

 any person or entity to invest in OneJet, Inc.

         43.     Admitted and Denied. It is admitted that certain potential investors were located

 in New York.      The remainder of the averments contained in Paragraph 43 of the Amended

 Complaint are denied.




                                                  7
 20474445vl
Case 19-02134-GLT           Doc 358    Filed 06/23/20 Entered 06/23/20 10:26:22          Desc Main
                                      Document     Page 8 of 35


         44.      Admitted with clarification and Denied. Defendant Matthew R. Maguire admits

 that he did discuss potential additional investment of funds by James Rohr and other PNC

 officials, but denies that he solicited Mr. Rohr’s and other PNC officials’ original investment in

 OneJet, Inc. By way of further answer thereto, at no time did Defendant Patrick J. Maguire ever

 solicit investments in OneJet, Inc. from James Rohr or from “other PNC officials.”

         45.      Admitted and Denied. It is admitted only that Defendant Matthew R. Maguire

 stated to third parties that he and his father, Defendant Patrick J. Maguire, had invested in

 OneJet, Inc. The remainder of the averments contained in Paragraph 45 of the Amended

 Complaint are denied.

         46.      Denied.

         47.      Denied. By way of further answer thereto, Defendant is without knowledge or

 information sufficient to form a belief as to the truth of the averments contained in Paragraph 47

 of the Amended Complaint and, therefore, denies the same and demands strict proof thereof at

 time of trial.

         48.      Admitted and Denied.     It is admitted that Defendant Matthew R. Maguire

 provided certain documents to third parties.     The documents speak for themselves and as to

 which no response is required. To the extent that the averments contained in Paragraph 48 of the

 Amended Complaint purport to characterize the contents of the documents or are otherwise

 deemed factual, they are denied. Defendant Patrick J. Maguire never supplied any documents

 whatsoever to any potential or existing investors. By way of further answer thereto, Defendant is

 without knowledge or information sufficient to form a belief as to the truth of the remainder of

 the averments contained in Paragraph 48 of the Amended Complaint and, therefore, denies the

 same and demands strict proof thereof at time of trial.



                                                  8
 20474445V1
Case 19-02134-GLT          Doc 358    Filed 06/23/20 Entered 06/23/20 10:26:22            Desc Main
                                     Document     Page 9 of 35


         49.    Denied.

         50.     Denied as stated. By way of further answer thereto, Boustead Securities was

 engaged by OneJet, Inc., not by Defendant Matthew R. Maguire or by Defendant Patrick J.

 Maguire.

         51.     Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 51 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial. The March 7, 2016 email is a

 document which speaks for itself and as to which no response is required. To the extent that the

 averments contained in Paragraph 51 of the Amended Complaint purport to characterize the

 contents of the document or are otherwise deemed factual, they are denied.

         52.     Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 52 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         53.     Denied as stated.   By way of further answer thereto, Boustead Securities was

 engaged by OneJet, Inc., not by Defendant Matthew R. Maguire or by Defendant Patrick J.

 Maguire, and any “Finder’s Fee” was paid by OneJet, Inc. Defendant is without knowledge or

 information sufficient to form a belief as to the truth of the remainder of the averments contained

 in Paragraph 53 of the Amended Complaint and, therefore, denies the same and demands strict

 proof thereof at time of trial.

         54.     Denied as stated.   By way of further answer thereto, Boustead Securities was

 engaged by OneJet, Inc., not by Defendant Matthew R. Maguire or by Defendant Patrick J.

 Maguire. Defendant is without knowledge or information sufficient to form a belief as to the




                                                  9
 20474445V1
Case 19-02134-GLT          Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22            Desc Main
                                  Document    Page 10 of 35



 truth of the remainder of the averments contained in Paragraph 54 of the Amended Complaint

 and, therefore, denies the same and demands strict proof thereof at time of trial.

           55.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 55 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

           56.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 56 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial. By way of further answer

 thereto, the referenced documents speak for themselves and as to which no response is

 required. To the extent that the averments contained in Paragraph 56 of the Amended Complaint

 purport to characterize the contents of the documents or are otherwise deemed factual, they are

 denied.

           57.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 57 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

           58.   Denied.   Defendant is without knowledge or information sufficient to form a

 belief as to the truth of the averments contained in Paragraph 58 of the Amended Complaint and,

 therefore, denies the same and demands strict proof thereof at time of trial. Defendant

 specifically denies any characterization of Defendant’s communications with third parties,

 including Boustead Securities.

           59.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 59 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.



                                                  10
 20474445vl
Case 19-02134-GLT         Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22              Desc Main
                                 Document    Page 11 of 35


         60.    The averments contained in Paragraph 60 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         61.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 61 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         62.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 62 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         63.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 63 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         64.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 64 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         65.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 65 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         66.    The email dated July 23, 2018 is a document which speaks for itself and as to

 which no response is required. To the extent that the averments contained in Paragraph 66 of the

 Amended Complaint purport to characterize the contents of the document or are otherwise

 deemed factual, they are denied.




                                                  11
 20474445v1
Case 19-02134-GLT         Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22              Desc Main
                                 Document    Page 12 of 35


        67.     Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 67 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

        68.     Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 68 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

        69.     Admitted and Denied. It is admitted that Robert Lewis invested in OneJet, Inc.

 Defendant is without knowledge or information sufficient to form a belief as to the truth of the

 remainder of the averments contained in Paragraph 69 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         70.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 70 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         71.    The September 7, 2016 email is a document which speaks for itself and as to

 which no response is required. To the extent that the averments contained in Paragraph 71 of the

 Amended Complaint purport to characterize the contents of the document or are otherwise

 deemed factual, they are denied.

         72.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 72 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial. The October 17, 2016,

 November 9, 2016, and May 30, 2017 emails are documents which speak for themselves and as

 to which no response is required. To the extent that the averments contained in Paragraph 72 of




                                                  12
 20474445v1
Case 19-02134-GLT         Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22                Desc Main
                                 Document    Page 13 of 35


 the Amended Complaint purport to characterize the contents of the emails or are otherwise

 deemed factual, they are denied.

         73.    Admitted and Denied. It is admitted only that Defendant Matthew R. Maguire

 met with approximately two to three investors at Robert Lewis’ office. Defendant is without

 knowledge or information sufficient to form a belief as to the truth of the remainder of the

 averments contained in Paragraph 73 of the Amended Complaint and, therefore, denies the same

 and demands strict proof thereof at time of trial

         74.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 74 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial. The September 15, 2016 text

 message is a document which speaks for itself and as to which no response is required. To the

 extent that the averments contained in Paragraph 74 of the Amended Complaint purport to

 characterize the contents of the text message or are otherwise deemed factual, they are denied.

         75.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 75 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial. The March 15, 2018, March 30,

 2018, August 9, 2018, and December 11, 2018 text messages are documents which speak for

 themselves and as to which no response is required. To the extent that the averments contained

 in Paragraph 75 of the Amended Complaint purport to characterize the contents of the text

 messages or are otherwise deemed factual, they are denied.

         76.    Denied.

         77.    Denied.    By way of further answer thereto, no “private” charter flights were

 offered, only “shared” charter flights, Defendant Patrick J. Maguire never had any interactions



                                                     13
 20474445V1
Case 19-02134-GLT          Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22               Desc Main
                                  Document    Page 14 of 35



 with any of the Plaintiffs, and no representations were made whatsoever with regards to

 segregation of funds.

         78.      Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 78 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         79.      Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 79 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         80.      Denied. By way of further answer thereto, it is specifically denied that Defendant

 Matthew R. Maguire made representations regarding the Naples Club. To the extent any such

 representations were made, they were made by OneJet, Inc. Defendant is without knowledge or

 information sufficient to form a belief as to the truth of the averments contained in Paragraph 80

 of the Amended Complaint and, therefore, denies the same and demands strict proof thereof at

 time of trial.

         81.      The December 11,2018 text message is a document which speaks for itself and as

 to which no response is required. To the extent that the averments contained in Paragraph 81 of

 the Amended Complaint purport to characterize the contents of the document or are otherwise

 deemed factual, they are denied.

         82.      Admitted.

         83.      Admitted.

         84.      Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 84 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.



                                                  14
 20474445v1
Case 19-02134-GLT         Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22              Desc Main
                                 Document    Page 15 of 35



        85.     Denied. By way of farther answer thereto, it is expressly denied that Defendant

 Matthew R. Maguire misrepresented the acquisition of Ultimate Jet Charters.       Defendant is

 without knowledge or information sufficient to form a belief as to the truth of the remainder of

 the averments contained in Paragraph 85 of the Amended Complaint and, therefore, denies the

 same and demands strict proof thereof at time of trial.

         86.    Denied.   By way of further answer thereto, the August 30, 2018 email is a

 document which speaks for itself and as to which no response is required. To the extent that the

 averments contained in Paragraph 86 of the Amended Complaint purport to characterize the

 contents of the document or are otherwise deemed factual, they are denied.

         87.    Denied. By way of further answer thereto, the September 8, 2018 email is a

 document which speaks for itself and as to which no response is required. To the extent that the

 averments contained in Paragraph 87 of the Amended Complaint purport to characterize the

 contents of the document or are otherwise deemed factual, they are denied.

         88.    Admitted and Denied. It is admitted that by June 2018, OneJet, Inc. was

 experiencing financial challenges with certain vendors, suppliers, and others. By way of further

 answer thereto, the averments contained in Paragraph 88 of the Amended Complaint, including

 whether these constituted a default, represent a conclusion of law as to which no response is

 required. To the extent such averments are considered factual, they are denied.

         89.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 89 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         90.    Denied.




                                                  15
 20474445vl
Case 19-02134-GLT        Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22             Desc Main
                                Document    Page 16 of 35


         91.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 91 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         92.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 92 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         93.    The averments contained in Paragraph 93 of the Amended Complaint represent

 conclusions of law to which no response is required.          To the extent such averments are

 considered factual, they are denied.

         94.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 94 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         95.    Admitted and Denied. It is admitted only that on August 10, 2018, the Allegheny

 County Airport Authority filed an action against OneJet, Inc. in the Court of Common Pleas of

 Allegheny County which was docketed to GD-18-010368. The remainder of the averments

 contained in Paragraph 95 of the Amended Complaint are denied.

         96.    The Complaint filed by the Airport Authority is a document which speaks for

 itself and as to which no response is required. To the extent that the averments contained in

 Paragraph 96 of the Amended Complaint purport to characterize the contents of the Complaint

 filed by the Airport Authority or are otherwise deemed factual, they are denied.

         97.    Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 97 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.



                                                  16
 20474445v1
Case 19-02134-GLT         Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22             Desc Main
                                 Document    Page 17 of 35


         98.    The Notice of Federal Tax Lien is a document that speaks for itself and as to

 which no response is required. To the extent that the averments contained in Paragraph 98 of the

 Amended Complaint purport to characterize the contents of the document or are otherwise

 deemed factual, they are denied.

         99.    Denied.

         100.   Admitted.

         101.   The August 29, 2018 press release issued by OneJet, Inc. is a document which

 speaks for itself and as to which no response is required. To the extent that the averments

 contained in Paragraph 101 of the Amended Complaint purport to characterize the contents of

 the document or are otherwise deemed factual, they are denied.

         102.   The September 27, 2018 email is a document which speaks for itself and as to

 which no response is required. To the extent that the averments contained in Paragraph 102 of

 the Amended Complaint purport to characterize the contents of the document or are otherwise

 deemed factual, they are denied.

         103.   Denied. By way of further answer thereto, any such determination must await

 completion of the bankruptcy.

         104.   Denied.

         105.   Denied.

         106.   Admitted.

         107.   Admitted with clarification. By way of further answer thereto, the Order for

 Relief was entered on November 13, 2018 and a Chapter 7 bankruptcy is now pending against

 OneJet, Inc. before the Court.

         108.   Admitted.



                                                17
 20474445v1
Case 19-02134-GLT         Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22               Desc Main
                                 Document    Page 18 of 35


         109.   Admitted.

         110.   Admitted.

         111.   Admitted and Denied. It is only admitted that the First Meeting of Creditors was

 held on January 14, 2019 at which Defendant Matthew R. Maguire testified. Any description or

 characterization of the testimony provided by Defendant Matthew R. Maguire at the First

 Meeting of Creditors is denied.

         112.   Defendant incorporates by reference each and every response set forth in the

 foregoing paragraphs as if fully set forth herein.

         113.   Section 1-501 of the Pennsylvania Securities Act is a document which speaks for

 itself and as to which no response is required. To the extent that the averments contained in

 Paragraph 113 of the Amended Complaint purport to characterize the contents of Section 1-501

 of the Pennsylvania Securities Act or are otherwise deemed factual, they are denied. By way of

 further answer thereto, the averments contained in Paragraph 113 of the Amended Complaint

 represent conclusions of law as to which no response is required. To the extent such averments

 are considered factual, they are denied.

         114.   The Kronenberg v. Katz case is a document which speaks for itself and as to

 which no response is required. To the extent that the averments contained in Paragraph 114 of

 the Amended Complaint purport to characterize the contents of the case or are otherwise deemed

 factual, they are denied. By way of further answer thereto, the averments contained in Paragraph

 114 of the Amended Complaint represent conclusions of law as to which no response is

 required. To the extent such averments are considered factual, they are denied.

         115.   The Federal Home Loan Bank of Pittsburgh v. J.P. Morgan Securities, LLC case

 is a document which speaks for itself and as to which no response is required. To the extent that



                                                  18
 20474445vl
Case 19-02134-GLT            Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22            Desc Main
                                    Document    Page 19 of 35



 the averments contained in Paragraph 115 of the Amended Complaint purport to characterize the

 contents of the case or are otherwise deemed factual, they are denied.

         116.   The Dalicandro v. Legalguard, Inc. case is a document which speaks for itself

 and as to which no response is required. To the extent that the averments contained in Paragraph

 116 of the Amended Complaint purport to characterize the contents of the document or are

 otherwise deemed factual, they are denied. By way of further answer thereto, the averments

 contained in Paragraph 116 of the Amended Complaint represent conclusions of law as to which

 no response is required. To the extent such averments are considered factual, they are denied.

         117.   The averments contained in Paragraph 117 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         118.   The Wen v. Willis case is a document which speaks for itself and as to which no

 response is required. To the extent that the averments contained in Paragraph 118 of the

 Amended Complaint purport to characterize the contents of the case or are otherwise deemed

 factual, they are denied.

         119.   The averments contained in Paragraph 119 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         120.   The Gilliland v. Hergert case is a document which speaks for itself and as to

 which no response is required. To the extent that the averments contained in Paragraph 120 of

 the Amended Complaint purport to characterize the contents of the document or are otherwise

 deemed factual, they are denied. By way of further answer thereto, the averments contained in




                                                 19
 20474445vl
Case 19-02134-GLT         Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22             Desc Main
                                 Document    Page 20 of 35


 Paragraph 120 of the Amended Complaint represent conclusions of law as to which no response

 is required. To the extent such averments are considered factual, they are denied.

         121.   The Little v. Ressler Hardwoods and Flooring, Inc. case and the Marram v.

 Kobrick Offshore Fund, Inc. case are documents which speak for themselves and as to which no

 response is required. To the extent that the averments contained in Paragraph 121 of the

 Amended Complaint purport to characterize the contents of the documents or are otherwise

 deemed factual, they are denied. By way of further answer thereto, the averments contained in

 Paragraph 121 of the Amended Complaint represent conclusions of law as to which no response

 is required. To the extent such averments are considered factual, they are denied.

         122.   Denied.    By way of further answer, Count One against Defendant Patrick J.

 Maguire has been dismissed and all claims in Count One against Defendant Matthew R. Maguire

 brought by the “Out-of-State Plaintiffs” and “Rule 9(b) Plaintiffs,” as defined by this Court’s

 Order dated May 22, 2020 and docketed to Document Number 345, have been dismissed.

         123.   Defendant incorporates by reference each and every response set forth in the

 foregoing paragraphs as if fully set forth herein.

         124.   Section 1-403 of the Pennsylvania Securities Act is a document which speaks for

 itself and as to which no response is required. To the extent that the averments contained in

 Paragraph 124 of the Amended Complaint purport to characterize the contents of Section 1-403

 of the Pennsylvania Securities Act or are otherwise deemed factual, they are denied. By way of

 further answer thereto, the averments contained in Paragraph 124 of the Amended Complaint

 represent conclusions of law as to which no response is required. To the extent such averments

 are considered factual, they are denied.




                                                  20
 20474445v1
Case 19-02134-GLT        Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22             Desc Main
                                Document    Page 21 of 35



         125.   The averments contained in Paragraph 125 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         126.   Section 1-501 of the Pennsylvania Securities Act is a document which speaks for

 itself and as to which no response is required. To the extent that the averments contained in

 Paragraph 126 of the Amended Complaint purport to characterize the contents of Section 1-501

 of the Pennsylvania Securities Act or are otherwise deemed factual, they are denied. By way of

 further answer thereto, the averments contained in Paragraph 126 of the Amended Complaint

 represent conclusions of law as to which no response is required. To the extent such averments

 are considered factual, they are denied.

         127.   The averments contained in Paragraph 127 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         128.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 128 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         129.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 129 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         130.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 130 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.




                                                 21
 20474445vl
Case 19-02134-GLT         Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22            Desc Main
                                 Document    Page 22 of 35



         131.   The averments contained in Paragraph 131 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         132.   The averments contained in Paragraph 132 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         133.   The averments contained in Paragraph 133 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied. By way of further answer, Count Two against Defendants

 Melvin Pirchesky and Robert Campbell has been dismissed pursuant to this Court’s Order dated

 May 22, 2020 and docketed to Document Number 345.

         134.   Defendant incorporates by reference each and every response set forth in the

 foregoing paragraphs as if fully set forth herein.

         135.   Section 1-503 of the Pennsylvania Securities Act is a document which speaks for

 itself and as to which no response is required. To the extent that the averments contained in

 Paragraph 135 of the Amended Complaint purport to characterize the contents of Section 1-503

 of the Pennsylvania Securities Act or are otherwise deemed factual, they are denied. By way of

 further answer thereto, the averments contained in Paragraph 135 of the Amended Complaint

 represent conclusions of law as to which no response is required. To the extent such averments

 are considered factual, they are denied.

         136.   Denied.




                                                  22
 20474445v1
Case 19-02134-GLT        Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22                Desc Main
                                Document    Page 23 of 35



         137.   The averments contained in Paragraph 137 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         138.   Gilliland v. Hergert case is a document which speaks for itself and as to which no

 response is required. To the extent that the averments contained in Paragraph 138 of the

 Amended Complaint purport to characterize the contents of the case or are otherwise deemed

 factual, they are denied. By way of further answer thereto, the averments contained in Paragraph

 138 of the Amended Complaint represent conclusions of law as to which no response is

 required. To the extent such averments are considered factual, they are denied.

         139.   The averments contained in Paragraph 139 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         140.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 140 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         141.   Denied. By way of further answer thereto, it is specifically denied that Defendant

 Matthew R. Maguire or Defendant Patrick J. Maguire engaged in any “scheme” of any type or

 violated the Pennsylvania Securities Act.        Additionally, Count Three against Defendants

 Matthew R. Maguire and Robert Campbell has been dismissed pursuant to this Court’s Order

 dated May 22, 2020 and docketed to Document Number 345. Furthermore, all claims in Count

 Three brought by the “Out-of-State Plaintiffs” and “Rule 9(b) Plaintiffs,” as defined in this

 Court’s Order dated May 22, 2020 and docketed to Document Number 345, against Defendants

 Patrick J. Maguire, Melvin Pirchesky and Boustead Securities have also been dismissed, as have



                                                 23
 20474445V1
Case 19-02134-GLT            Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22          Desc Main
                                    Document    Page 24 of 35


 all claims in Count Three brought by the “Non-Broker Plaintiffs” against Defendants Melvin

 Pirchesky and Boustead Securities.

         142.   Defendant incorporates by reference each and every response set forth in the

 foregoing paragraphs as if fully set forth herein.

         143.   Denied as stated. It is specifically denied that Defendant Matthew R. Maguire has

 any liability under the Pennsylvania Securities Act.    By way of further answer thereto, the

 averments contained in Paragraph 143 of the Amended Complaint represent conclusions of law

 as to which no response is required. To the extent such averments are considered factual, they

 are denied.

         144.   Section 876 of the Restatement (Second) of Torts is a document which speaks for

 itself and as to which no response is required. To the extent that the averments contained in

 Paragraph 144 of the Amended Complaint purport to characterize the contents of Section 876 of

 the Restatement (Second) of Torts or are otherwise deemed factual, they are denied.

         145.   The Sovereign Bank v. Ganter case is a document which speaks for itself and as to

 which no response is required. To the extent that the averments contained in Paragraph 145 of

 the Amended Complaint purport to characterize the contents of the case or are otherwise deemed

 factual, they are denied.

         146.   The cases cited in Paragraph 146 of the Amended Complaint are documents

 which speak for themselves and as to which no response is required. To the extent that the

 averments contained in Paragraph 146 of the Amended Complaint purport to characterize the

 contents of the cases or are otherwise deemed factual, they are denied. By way of further answer

 thereto, the averments contained in Paragraph 146 of the Amended Complaint represent




                                                  24
 20474445v1
Case 19-02134-GLT         Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22               Desc Main
                                 Document    Page 25 of 35



 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         147.   Denied. By way of further answer thereto, it is specifically denied that Defendant

 Matthew R. Maguire or Defendant Patrick J. Maguire engaged in any “scheme” of any type or

 violated the Pennsylvania Securities Act. Additionally, Count Four against Defendant Robert

 Campbell has been dismissed and all claims in Count Four brought by the “Non-Broker

 Plaintiffs,” as defined by this Court’s Order dated May 22, 2020 and docketed to Document

 Number 345, against Defendants Boustead Securities and Melvin Pirchesky have also been

 dismissed.

         148.   Defendant incorporates by reference each and every response set forth in the

 foregoing paragraphs as if fully set forth herein.

         149.   Admitted.

         150.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 150 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         151.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 151 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         152.   The Economic Development Distribution Program Agreement is a document

 which speaks for itself and as to which no response is required. To the extent that the averments

 contained in Paragraph 152 of the Amended Complaint purport to characterize the contents of

 the document or are otherwise deemed factual, they are denied.




                                                  25
 20474445vl
Case 19-02134-GLT         Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22            Desc Main
                                 Document    Page 26 of 35



         153.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 153 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         154.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 154 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         155.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 155 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         156.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 156 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         157.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 157 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         158.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 158 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         159.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 159 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         160.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 160 of the Amended Complaint and, therefore,



                                                 26
 20474445vl
Case 19-02134-GLT         Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22                   Desc Main
                                 Document    Page 27 of 35


 denies the same and demands strict proof thereof at time of trial. By way of further answer

 thereto, October 17, 2016 email, November 9, 2016 email, and May 30, 2017 email are

 documents which speaks for themselves and as to which no response is required. To the extent

 that the averments contained in Paragraph 160 of the Amended Complaint purport to

 characterize the contents of the emails or are otherwise deemed factual, they are denied.

         161.   Admitted and Denied.         It is admitted only that Defendant did meet with

 approximately two to three investors at Robert Lewis’ office. Defendant is without knowledge

 or information sufficient to form a belief as to the truth of the remainder of the averments

 contained in Paragraph 161 of the Amended Complaint and, therefore, denies the same and

 demands strict proof thereof at time of trial.

         162.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 162 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial. The September 15, 2006 text

 message is a document which speaks for itself and as to which no response is required. To the

 extent that the averments contained in Paragraph 162 of the Amended Complaint purport to

 characterize the contents of the document or are otherwise deemed factual, they are denied.

         163.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 163 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         164.   The averments contained in Paragraph 164 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.




                                                  27
 20474445V1
Case 19-02134-GLT            Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22          Desc Main
                                    Document    Page 28 of 35



         165.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 165 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         166.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 166 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial. By way of further answer

 thereto, it is specifically denied that Defendant Matthew R. Maguire or Defendant Patrick J.

 Maguire were engaged in violations of the Pennsylvania Securities Act.

         167.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 167 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial. By way of further answer

 thereto, the March 15, 2018, March 30, 2018, August 9, 2018, and December 11, 2018 text

 messages are documents which speaks for themselves and as to which no response is

 required. To the extent that the averments contained in Paragraph 167 of the Amended

 Complaint purport to characterize the contents of the text messages or are otherwise deemed

 factual, they are denied.

         168.   The December 11, 2018 text message is a document which speaks for itself and as

 to which no response is required. To the extent that the averments contained in Paragraph 168 of

 the Amended Complaint purport to characterize the contents of the text message or are otherwise

 deemed factual, they are denied.

         169.   The averments contained in Paragraph 169 of the Amended Complaint represent

 conclusions of law as to which no response is required.        To the extent such averments are

 considered factual, they are denied. By way of further answer thereto, all claims brought under



                                                 28
 20474445V1
Case 19-02134-GLT         Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22             Desc Main
                                 Document    Page 29 of 35



 Count Five, other than the §503 claims brought by Plaintiffs B5S, LLC and James V. Sacco,

 against Defendant Robert Lewis has been dismissed by this Court’s Order dated May 22, 2020

 and docketed to Document Number 345.

         170.   Defendant incorporates by reference each and every response set forth in the

 foregoing paragraphs as if fully set forth herein.

         171.   The averments contained in Paragraph 171 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         172.   The averments contained in Paragraph 172 of the Amended Complaint represent

 conclusions of law as to which no response is required.        To the extent such averments are

 considered factual, they are denied. By way of further answer thereto, it is specifically denied

 that Defendant Matthew R. Maguire or Defendant Patrick J. Maguire engaged in any “scheme”

 of any type or violated the Pennsylvania Securities Act. Additionally, all claims brought under

 Count Six, other than the claims brought by Plaintiffs B5S, LLC, Mitchell Elias Nahra, M.D.,

 James V. Sacco, the Christian Luke Ronald Vadas 2016 Trust and the Simon Isaac Young Vadas

 2016 Trust, against Defendant Robert Lewis has been dismissed by this Court’s Order dated May

 22, 2020 and docketed to Document Number 345.

         173.   Defendant incorporates by reference each and every response set forth in the

 foregoing paragraphs as if fully set forth herein.

         174.   Admitted.

         175.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 175 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.



                                                  29
 20474445vl
Case 19-02134-GLT         Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22               Desc Main
                                 Document    Page 30 of 35



         176.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 176 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         177.   The Economic Development Distribution Program Agreement is a document

 which speaks for itself and as to which no response is required. To the extent that the averments

 contained in Paragraph 177 of the Amended Complaint purport to characterize the contents of

 the document or are otherwise deemed factual, they are denied.

         178.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 178 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         179.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 179 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         180.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 180 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         181.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 181 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         182.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 182 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         183.   Denied.



                                                  30
 20474445V1
Case 19-02134-GLT        Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22              Desc Main
                                Document    Page 31 of 35



         184.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 184 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         185.   The September 7, 2016 text message is a document which speaks for itself and as

 to which no response is required. To the extent that the averments contained in Paragraph 185 of

 the Amended Complaint purport to characterize the contents of the document or are otherwise

 deemed factual, they are denied.

         186.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 186 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial. By way of further answer

 thereto, it is specifically denied that Defendant Matthew R. Maguire and Defendant Patrick J.

 Maguire engaged in any “scheme” of any type or mislead investors.

         187.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 187 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         188.   The averments contained in Paragraph 188 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied. By way of further answer thereto, it is specifically denied

 that Defendant Matthew R. Maguire and Defendant Patrick J. Maguire engaged in any “scheme”

 of any type. Additionally, Count Seven against Defendants Robert Lewis and David Minnotte

 has been dismissed by this Court’s Order dated May 22, 2020 and docketed to Document

 Number 345.




                                                 31
 20474445vl
Case 19-02134-GLT         Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22             Desc Main
                                 Document    Page 32 of 35



         189.   Defendant incorporates by reference each and every response set forth in the

 foregoing paragraphs as if folly set forth herein.

         190.   Section 552 of the Restatement (Second) of Torts is a document which speaks for

 itself and as to which no response is required. To the extent that the averments contained in

 Paragraph 190 of the Amended Complaint purport to characterize the contents of Section 552 of

 the Restatement (Second) of Torts or are otherwise deemed factual, they are denied.

         191.   The averments contained in Paragraph 191 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         192.   The averments contained in Paragraph 192 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         193.   The averments contained in Paragraph 193 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         194.   The averments contained in Paragraph 194 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         195.   The averments contained in Paragraph 195 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         196.   Denied.

         197.   Denied.



                                                  32
 20474445vl
Case 19-02134-GLT        Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22             Desc Main
                                Document    Page 33 of 35



         198.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the averments contained in Paragraph 198 of the Amended Complaint and, therefore,

 denies the same and demands strict proof thereof at time of trial.

         199.   The averments contained in Paragraph 199 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         200.   The averments contained in Paragraph 200 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied.

         201.   The averments contained in Paragraph 201 of the Amended Complaint represent

 conclusions of law as to which no response is required. To the extent such averments are

 considered factual, they are denied. By way of further answer thereto, Count Eight against

 Defendant Robert Campbell and all the claims in Count Eight against Defendants Melvin

 Pirchesky and Boustead Securities brought by the “Non-Broker Plaintiffs” and the “Zenczak

 Plaintiffs,” as defined in this Court’s Order dated May 22, 2020 and docketed to Document

 Number 345, have been dismissed.

                                   AFFIRMATIVE DEFENSES

         Defendant Matthew R. Maguire asserts the following affirmative defenses:

                                FIRST AFFIRMATIVE DEFENSE

         Plaintiffs may not recover against Defendant because the Amended Complaint fails to

 state a claim upon which relief may be granted.




                                                   33
 20474445V1
Case 19-02134-GLT         Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22              Desc Main
                                 Document    Page 34 of 35



                               SECOND AFFIRMATIVE DEFENSE

          Plaintiffs may not recover against Defendant because the Amended Complaint failed to

 plead each count with sufficient particularity.

                                THIRD AFFIRMATIVE DEFENSE

          Plaintiffs may not recover against Defendant because Defendant did not intend any

 alleged misrepresentation and/or omission of material facts.

                                   FOURTH AFFIRMATIVE DEFENSE

          Plaintiffs may not recover against Defendant because Defendant did not know of the

 alleged misrepresentation and/or omission of material facts and in the exercise of reasonable

 care, could not have known of its untruth or omissions.

                                 FIFTH AFFIRMATIVE DEFENSE

          Plaintiffs may not recover against Defendant because Plaintiffs, as Accredited Investors

 and/or Sophisticated Investors as defined by the Securities Exchange Commission’s Regulation

 D, assumed the risk of investing in OneJet, Inc.

                                 SIXTH AFFIRMATIVE DEFENSE

          Plaintiffs may not recover against Defendant because certain investors subscribed to the

 Private Placement Memorandum which clearly delineated the risky and highly speculative nature

 of their investments in OneJet, Inc., including OneJet Inc.’s history of losses, continuing

 significant capital requirements and complexities inherent to a start-up airline, or otherwise,

 subscribed to documentation with limited representations and/or substantial disclaimers of said

 risks.

                               SEVENTH AFFIRMATIVE DEFENSE

          Defendant reserves the right to assert additional Affirmative Defenses.



                                                    34
 20474445v1
Case 19-02134-GLT       Doc 358 Filed 06/23/20 Entered 06/23/20 10:26:22                Desc Main
                               Document    Page 35 of 35



         WHEREAS, Defendant Matthew R. Maguire respectfully requests that this Honorable

 Court deny the relief requested in the Amended Complaint.


                                                   Respectfully submitted,

                                                   POST & SCHELL, P.C.




                                                   /s/Brian W, Bisisnani_____
                                                   Brian W. Bisignani, Esquire
                                                   17 North Second Street, 12th Floor
                                                   Harrisburg, PA 17101-1601
                                                   Phone: 717-612-6041
                                                   Facsimile: 717-731-1985
                                                   bbisignani@postschell.com

                                                              and

                                                   John N. Joseph, Esquire (pro hac vice)
                                                   1600 John F. Kennedy Blvd, 14th Floor
                                                   Philadelphia, PA 19103
                                                   Phone: (215) 587-1000
                                                   Facsimile: (215) 587-1444
                                                   iioseph@,postschell.com

                                                                 and

                                                   Yune D. Emeritz, Esquire (pro hac vice)
                                                   1600 John F. Kennedy Blvd, 14th Floor
                                                   Philadelphia, PA 19103
                                                   Phone: (215) 587-1000
                                                   Facsimile: (215)587-1444
                                                   yemeritz@postschell. com


                                                   Counsel to Defendant Matthew R. Maguire
 Date: June 22, 2020




                                              35
 20474445v1
